DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“A method for operation of a telecommunications network with a broadband access network, the telecommunications network being operated as a multi-operator sliced network and comprising at least one of a central office point of delivery or a provider infrastructure control center for at least one of service activation or operation of a network termination node, 
wherein a plurality of communication service providers are enabled to use infrastructure of the telecommunications network for providing communication services to a plurality of users connected to the telecommunications network using a network termination node, 
wherein at least one of the central office point of delivery or the broadband access network comprises a plurality of line termination nodes, 

wherein an authentication of the specific network termination node is performed, after connecting the specific network termination node to the specific line termination node, via a provider federation operation, relating the specific network termination node to a specific provider of the communication service providers, 
wherein the method comprises: 
in a first step, the specific network termination node is connected to the specific line termination node and activated, wherein a walled garden access is provided, to the specific network termination node, to access the provider infrastructure control center of the telecommunications network; 
in a second step, subsequent to the first step, the walled garden access is used, by the specific network termination node or by a client device connected to the specific network Page 2 of 8to termination node, to access a provider-specific server environment of the specific provider; and 
in a third step, subsequent to the second step, the specific network termination node is authenticated and federated with the specific provider.”





There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
Lastly, as evidenced by the prosecution history (see 04/29/2021 Applicant Arguments/Remarks & 02/03/2021 Non-Final Rejection) the Applicant Argument/Remarks and amended Independent Claim(s) in respect to Claims(s) 1-8, 10 & 15 overcomes the USC 112 Rejection and is hereby withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-8, 10 & 15 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457